Title: From George Washington to Peter Van Brugh Livingston, 10 August 1775
From: Washington, George
To: Livingston, Peter Van Brugh



⟨Sir
Camp at Cambridge Augt 10: 1775⟩

Your Fa⟨vor of the 2d Inst. is⟩ duly received, but it is out of ⟨my Power to Comply⟩ with the Request it contains, of f⟨orwarding Com⟩missions. All those I have yet rece⟨ived from the⟩ Honble Continental Congress, are far short ⟨of the Number⟩ required in this Army: for which Rea⟨son when⟩ at New York, & by Letter from this, I direct⟨ed Genl⟩ Schuyler to apply to the

Congress at Phila. ⟨for⟩ those of his Department, as the shortest & ea⟨siest⟩ Mode—To which I must also now refer y⟨ou.⟩
We have had no Occurrence in the Camp for several Days worthy of Notice: But by some Advices from Boston, & several concurring Ci⟨rcum⟩stances; we have great Reason to suspect a P⟨art⟩ or the whole of the ministerial Troops are a⟨bout⟩ to remove: New York is the Place generally ⟨talkd⟩ of as their Destination: I give y⟨ou the In⟩telligence as it came to m⟨e, but do not vouch for it’s Authenticity. I a⟩m with the most re⟨spectful Regar⟩ds to yourself & the Body over wh⟨om you pres⟩ide Sir, Your most Obedt & very Hbble Servt

Go: Washington

